Title: To Thomas Jefferson from William Carmichael and William Short, 29 September 1793
From: Carmichael, William,Short, William
To: Jefferson, Thomas



Sir
Sn Lorenzo Septr. 29. 1793
 
The despatches which you forwarded by Mr. Blake having been delivered to us we think it proper to make use of the first conveyance to announce it to you. This being by the ordinary post we shall send two copies of this letter by to-morrow’s mail being the first for Cadiz and Lisbon. Mr. Blake arrived at Madrid on the 24th. inst. The Court was to come the next day from St. Ildefonso to this place. Mr. Carmichael’s indisposition prevented his proceeding here in company with Mr. Blake until the day before yesterday when he arrived and found the other commissioner who had come directly to this place from St. Ildefonso. We immediately proceeded to take a joint communication of your several letters of May 31. June 30. July 12. and 16. and the papers they respectively inclosed, and have since then been employed in weighing them with the most anxious care and attention.
It is with a mortification which you will easily concieve, that we have observed that none of our letters had been recieved by you so low down as the departure of Mr. Blake. Those written Feb. 19. April 18. and May 5. we might have hoped would certainly have got to your hands before that time, and possibly that of June 6th. The three first were sent by duplicates and the fourth by triplicate. They were prolix in the extreme and gave you a full account of all that had taken place and of all we knew or expected. Nothing has since occurred to change our opinions or expectations on those subjects nor can we yet add any thing of importance to what we then said. Taking it for granted that some of the copies of those letters will have been recieved, we think we cannot do better by this conveyance than to confirm what we then said.
Although nothing new occurred after the first conference of which we rendered you a full account in our letters of April 18. and May 5. yet
 
we should have written more often merely to have repeated their contents, had such conveyances as we could with propriety have made use of, occurred more often. This however was not the case; and as the conveyances did not depend on us the two letters abovementioned were delayed thereby after having been written.
Nothing in the bosom of futurity appeared to us more inevitably certain than that you would consider it indispensable to write to us after having recieved information which we knew would get to you from others previous to the reciept of our letters, and that expectation had the influence on us which we have formerly mentioned to you. Until Mr. Blake’s arrival however we have not had the honor of recieving a single line from you since your letter of Nov. 3. 1792. We recieved the gazettes as low down as Jany. 1st. and three of the month of April—except which we have remained in an ignorance of what was passing in the U.S. to a degree which added beyond measure to our embarassment.
We had the honor of writing to you also on the 15th. of August inclosing copies of letters which had passed between M. de Gardoqui and ourselves. The intention which we then announced to you for St. Ildefonso was changed after our arrival, for the reasons which we shall mention by another conveyance. Those matters therefore remain in statu quo.
We shall immediately proceed to lay before M. de Gardoqui the substance of your letters and will endeavour to get his answer in time to despatch Mr. Blake by the middle of October. Our experience however of the delay generally used by no means allows us to be sure of it. An answer to the subject contained in your letters is all that you can expect by him. Nothing new will be known with respect to the subjects of our former letters to you, or at least nothing more favorable than what we then mentioned to you.
Colo. Humphreys wrote us some time ago that he had recieved from you two letters for us, which you desired he might entrust to some person of confidence and that not having found such an one to forward them by he should leave them on his departure with Mr. Church the Consul, to forward them if a proper conveyance should present itself, or if not, to take our orders thereon. As you did not direct Colo. Humphreys to send a special messenger with them, we feared to do it being unacquainted with the nature of their contents and the expense being considerable. We know not therefore when or how we shall recieve those letters, but hope Mr. Church will find out some means of conveying them to us by some person of confidence coming from thence.
You will have recieved the convention between England and Spain. We think you may be assured it will be interpreted in its most extensive sense, and that a rupture with either party for any cause however different from those expressed would be made common to both.
 
Naples has joined the league against France by a convention of the month of July. It is thought that their succours and the Piemontese troops are by this time at Toulon. We have the honor to be with the most profound respect Sir, your most obedient &c. &c.

Wm. Carmichael
W Short 


P.S. The treaties alluded to in your letter of May 31. were not inclosed as announced by you.

